Citation Nr: 1137615	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-23 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to November 1968.  He also had periods of active duty for training (ACDUTRA), including in July 1974 and October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A hearing before the undersigned Veterans Law Judge was held at the RO in April 2011; the hearing transcript has been associated with the claims file.

In April and May 2011, the Veteran submitted medical evidence directly to the Board, accompanied by a written waiver of RO consideration.  The evidence will therefore be considered in this decision.  See 38 C.F.R. § 20.1304 (2011).


FINDING OF FACT

The preponderance of the evidence of record is against a finding that the Veteran's current back disability is a result of any incident of service.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete pre-adjudication notice was provided by a letter dated in October 2007.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, obtained a medical opinion as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  The Veteran has stated that private medical records from his prior physicians are unavailable.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

Service Connection

The Veteran contends that he has a chronic back disability that is a result of injuries sustained in July 1974 and October 1974 motor vehicle accidents during periods of ACDUTRA.  He contends that he injured his back in July 1974 when he crashed his motorcycle on the Pennsylvania Turnpike while reporting for a period of ACDUTRA, and that he further injured his back in October 1974 when a truck backed into him while he was on a flight line.  He has reported that he experienced back pain since 1974 and was treated in the years following service by private physicians whose records are no longer available.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

A July 13, 1974, service treatment record notes that the Veteran was injured in a motorcycle accident the previous evening.  Abrasions of the right hand and brush burns of the right lower leg were noted.  An October 5, 1974, service treatment record noted that a truck had backed into the Veteran and knocked him down that day.  Physical examination showed a "slight abrasion of the right elbow and right lower lateral [illegible word].  No evidence of bone or muscular injury."

On Reports of Medical History completed by the Veteran in July 1975, February 1976, June 1976, June 1977, July 1978, June 1979, May 1980, and May 1981, he checked "no" next to the question of whether he had recurrent back pain.  Periodic reserves examinations in July 1982 and June 1986 noted normal spine and other musculoskeletal examination, and the Veteran denied recurrent back pain at the time of each examination.

A statement from B.J.P., D.O., dated in August 2007 noted that Dr. P. had treated the Veteran for back spasms and sciatica symptoms from 1993 through 1999.  In a June 2007 statement, J.L., M.D., noted that she had seen the Veteran for treatment of "an old injury causing him back spasms and sciatica since April 2003 to the present."

A September 2007 X-ray report noted mild to moderate lumbar spondylosis with maintained disk spaces, and degenerative changes in the thoracic spine consistent with DISH (diffuse idiopathic skeletal hyperostosis).

In a July 2008 statement, the Veteran's wife reported that the Veteran's back problems began approximately a year after his accidents in 1974; that he was told to take a pill when his back hurt; and that in the early 1990s he began to experience severe back spasms and sciatica.  In a second letter dated in March 2011, the Veteran's wife stated that she had "witnessed my husband suffer back problems resulting from two accidents in this matter during the period 12/7/75 to 6/7/86."

In a May 2009 statement, B.O.B., M.D., a Department of the Army physician, stated that the Veteran "continues to be treated for sciatica and back spasms and based upon my medical opinion, it is as likely as not that his current condition is due to the two accidents that happened in the service."  In an April 2011 statement, Dr. B. stated that the Veteran had been his patient since May 2008; that he suffered from back pain and spasm; that the Veteran reported that the pain began in 1974 after two separate motor vehicle accidents; that he had never been free of pain since those accidents; that the pain had been increasing over the past 10 years; that recent MRI showed degenerative disc disease in the lumbar spine; and that "based on the onset of pain at the time of the accidents, its continuous nature and the progression of pain over the years, it is medically reasonable to believe that the accidents may have initiated the disc disease which is the cause of the current back pain."

A VA examination was conducted in February 2011.  The examiner reviewed the claims folder in conjunction with the examination.  The Veteran reported that he injured his back in the July 1974 and October 1974 accidents.  The examiner noted that the service treatment records did not show any back complaints at the time of the accidents and that the Veteran did not report back problems on subsequent reports of medical history during reserves duty through the 1980s.  The Veteran reported to the examiner that he saw his private physician within a year of the 1974 accidents and that this physician advised him to take Advil for his back pain.  The Veteran reported that in the early 1990s he was in a stopped car that was rear-ended by another vehicle; he stated that he injured his back in that accident and subsequently received a settlement from an insurance company for his back injury and car damage.  The examiner diagnosed DISH and spondylosis of the lumbar spine.  The examiner stated that the documentation of the Veteran's injuries in the service treatment records regarding the 1974 accidents did not support the Veteran's recollections of severe trauma and extensive bruising.  She further noted that the Veteran consistently denied recurrent back pain on reports of medical history from 1975 to 1986 and that there was no evidence of continuity of chronicity or continuity of care.  She concluded:  "Therefore it is my opinion based upon review of the claims file, the further history provided by the Veteran, review of the X-ray studies and today's examination, that the Veteran's current back complaints and the above noted diagnoses of [DISH] and lumbar spondylosis are not caused by or a result of the incidents which occurred on July 13, 1974 or October 5, 1974."

The Board emphasizes the multi-year gap between the reported injuries in 1974 and documented treatment for a back disorder in 1993 (nearly a 20-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  The Board finds that this gap, as well as the Veteran's denials of back pain symptoms on multiple reports of medical history completed between 1975 and 1986, weigh against his current contentions that he had ongoing back pain since 1974.

The Board notes that there are conflicting medical opinions of record.  In its assessment of medical evidence, the Board can favor some medical evidence over other medical evidence so long as the Board adequately explains its reasons for doing so.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Board finds that the medical opinions by Dr. B. are of limited probative value, as they are based entirely on the Veteran's self-reported and unsubstantiated account of a back injury in service with ongoing back pain since that time, and do not acknowledge the fact of a back injury in a motor vehicle accident in the early 1990s.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).  

The Board finds that the February 2011 VA examination report finding that the Veteran's current back disability was not incurred in service is more probative than the private physician's opinions.  Because the VA medical examiner offered a sound rationale in support of her conclusion which was consistent with the evidentiary record as documented in the claims folder and is competent to provide an opinion regarding whether the Veteran's current back disability was incurred in service, the Board affords the opinion great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  

Specifically, the examiner discussed the inservice findings at the time of the 1974 accidents, which did not contain any reference to the Veteran's back; the Veteran's denial of back pain on reports of medical history from 1975 to 1986; the normal spine examinations on examinations in 1982 and 1986; the Veteran's own report of a back injury in a motor vehicle accident in the early 1990s, after which he began receiving treatments for back complaints.  Given the above, the Board gives more evidentiary weight to the medical opinion provided by the February 2011 VA examiner who, after a review of the record on appeal and a discussion of the service treatment records, opined that that the Veteran's current back disability was not incurred in service.

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's back disability was not incurred in a period of ACDUTRA.  Although the Veteran now contends that he has a back disability that was incurred in service, the lack of medical evidence of a back injury at the time of the accidents in 1974; the absence of back complaints on numerous medical reports for 12 years after the alleged injury; and the evidence of a back injury in a motor vehicle accident in the early 1990s after which the Veteran began being treated for back complaints, outweigh his assertions that he has a back disability that was incurred during service.

As the preponderance of the evidence is against the claim for service connection for a back disability, the benefit of the doubt rule is not applicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for a back disability is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


